Citation Nr: 0003729	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for the 
service-connected hearing loss.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected hearing loss.  

3.  Entitlement to an increased evaluation for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
the service-connected otitis media.

5.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In November 1996, the Board remanded this matter for 
additional development of the record.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a December 1988 rating action, the RO assigned a 10 
percent rating for the veteran's perceptive deafness, 
effective on December 18, 1987.  

3.  In February 1992, the RO issued a notification to the 
veteran announcing its intention to reduce the 10 percent 
evaluation for the service-connected perceptive deafness to a 
noncompensable level effective on November 18, 1991.  All due 
process considerations were followed.  

4.  A compensable bilateral hearing loss has not been 
clinically demonstrated for VA purposes as the audiological 
examinations indicate no worse than level II hearing in his 
right ear and level IV hearing in his left ear.  

5.  The veteran's tinnitus is shown to be manifested by 
constant ringing in both ears.  

6.  The veteran's service-connected otitis media is not shown 
to have been demonstrated by compensably impaired hearing, 
active suppuration or aural polyps.  

7.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

8.  There is no credible corroborating evidence of the 
veteran's claimed stressors to support a clear diagnosis of 
PTSD.  






CONCLUSION OF LAW

1.  Restoration of the 10 percent rating assigned for the 
service-connected hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.344, 4.1, 4.2, 4.85, 4.87 including Diagnostic Code 
6100, 6101 (1998); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.85 
including Diagnostic Code 6100, 6101 (1999).  

2.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.85, 
4.87, Diagnostic Code 6100, 6101 (1998); 38 C.F.R. §§ 3.102, 
4.7, 4.85 including Diagnostic Code 6100, 6101 (1999).  

3.  The claim for the assignment of a rating in excess of 10 
percent for the service-connected tinnitus must be denied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87a, Diagnostic Code 
6260 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87 
including Diagnostic Code 6260 (1999).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87a including Diagnostic 
Code 6100, 6200, 6201 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.87 including Diagnostic Code 6100, 6200, 6201 (1999).  

5.  The veteran is not shown to have PTSD due to disease, 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Restoration, increased ratings

A.  Background

In December 1988, the RO assigned a 10 percent rating for the 
veteran's service-connected perceptive deafness, effective on 
December 18, 1987, based on findings made on VA audiometric 
examination in November 1988.  The results of the November 
1988 VA audiometric examination included findings of pure 
tone air conduction thresholds of 30, 50, 75 and 80 decibels 
in the right ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 25, 50, 
90 and 90 decibels.  The average of the pure-tone thresholds 
was 58.5, which more nearly approximates 59 decibels, for the 
right ear, and 63.75, which more nearly approximates 64 
decibels, for the left ear.  A speech discrimination score of 
80 percent was recorded for both ears.  

Subsequently, by rating action dated in February 1992, the RO 
informed the veteran of its intention to reduce the 10 
percent rating assigned for the service-connected hearing 
loss to a noncompensable evaluation, effective on November 
18, 1991, based on findings made on VA audiometric evaluation 
conducted in that month.  All due process requirements were 
followed.  Results of the November 1991 VA audiometric 
examination included findings of pure tone air conduction 
thresholds of 30, 50, 75 and 70 decibels in the right ear at 
1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 25, 60, 85 and 85 decibels.  
The average of the pure-tone thresholds was 56.25, which more 
nearly approximates 56 decibels, for the right ear, and 
63.75, which more nearly approximates 64 decibels, for the 
left ear.  A speech discrimination score of 84 percent was 
recorded for the right ear, and 80 percent for the left ear.  
Pure tone testing was stated to reveal a mild sloping to 
severe sensorineural hearing loss, bilaterally, with slightly 
reduced speech discrimination, bilaterally.  

Since the veteran had, as of this time, elected to receive 
non-service connected pension benefits, it was noted that the 
RO's February 1992 rating action would not affect his VA 
payments.  However, the RO afforded the veteran 60 days to 
submit any additional evidence or pursue a hearing in order 
to defend the previous 10 percent rating.  

At a hearing conducted at the RO in July 1992, the veteran 
testified as to the continuing difficulties he experienced 
with bilateral hearing loss and tinnitus.  He further noted 
that he had not had any recent problems with ear infections.  

As noted hereinabove, in November 1996, the Board remanded 
this matter for additional development of the record to 
include affording the veteran an opportunity to undergo 
further VA audiometric testing and an ear, nose and throat 
examination.  

At the VA examination for ear disease conducted in December 
1998, the veteran complained of hearing loss, tinnitus and 
intermittent ear infections since service.  These infections 
were stated to have been treated in a variety of manner, 
including irrigation, ear drops and oral antibiotics.  At the 
present time, he was notably free o any ear drainage.  His 
main complaint was reported to be tinnitus, which was 
described as constant and varying in intensity.  

The examination revealed the auricle, tympanum and mastoid to 
be unremarkable.  The external ear canal was also patent with 
no discharge present.  The tympanic membrane was also intact 
and had normal landmarks.  Audiogram was noted to demonstrate 
a moderate to severe high-tone sensorineural hearing loss.  
No active ear disease or infection of the middle or inner ear 
was found.  The final diagnosis was that of high-tone 
moderate to severe sensorineural hearing loss with tinnitus.  

VA audiometric testing was also conducted in December 1998.  
His chief complaints were noted to be bilateral hearing loss 
and tinnitus.  He described the tinnitus as being constant in 
nature and in the form of a buzzing or ringing, but less 
noticeable when he is busy or preoccupied.  Audiometric 
examination included findings of pure tone air conduction 
thresholds of 15, 40, 80 and 85 decibels in the right ear at 
1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 20, 40, 85, and 95 
decibels.  The average of the pure-tone thresholds was 55 
decibels for the right ear, and 60 decibels, for the left 
ear.  A speech discrimination score of 84 percent was 
recorded for both ears.  The final diagnosis was that of mild 
to severe high-frequency sensorineural hearing impairment, 
bilaterally.  Screening otoscopy was also noted to have 
revealed clear ear canals, bilaterally.  


B.  Analysis

1.  Restoration

As noted, all due process requirements were followed when the 
RO determined to reduce the 10 percent rating assigned for 
the service-connected hearing loss to a noncompensable 
evaluation by rating action dated in February 1992.  Having 
decided that the process required to reduce the veteran's 
rating was correctly followed by the RO, the Board must 
determine whether, given the available evidence, such a 
reduction was warranted or whether the rating should be 
restored to the previously assigned level.  

To ignore the specific nature of the disability experienced 
by the veteran when assigning a rating violates certain 
essentials of rating.  There must be an accurate description 
of the disabling condition, with consideration being given to 
the whole recorded history such that each of the elements of 
the disability to be rated are correctly set forth.  
38 C.F.R. §§ 4.1, 4.2.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   

The Board is therefore required to consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria to determine whether restoration of a 
compensable evaluation for the service-connected hearing loss 
is warranted.  The Board further notes that the differences 
between the former criteria and the revised criteria are 
relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).

When both the old and the new rating criteria are applied to 
the results of the veteran's November 1991 audiometric test, 
numeric scores of II for the right ear and IV for the left 
ear are obtained.  Table VII of § 4.87 (1998) and Table VII 
of § 4.85 (1999) provide for the assignment of a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has these numeric scores.  Application of both the 
old and the new rating criteria to the results of the 
December 1998 audiometric test yields numeric designations of 
II for the right ear and III for the left ear.  Once again, 
according to Table VII of § 4.87 (1998) and Table VII of 
§ 4.85 (1999) a noncompensable evaluation is warranted under 
Diagnostic Code 6100 when the veteran has these numeric 
scores.  These tests can only be interpreted as reflecting 
improvement in the service-connected hearing loss in terms of 
the Rating Schedule in the Board's opinion.  

In reviewing the medical evidence of record in light of the 
whole recorded history, the Board finds that restoration of 
the 10 percent rating for the service-connected hearing loss 
is inappropriate as the preponderance of the evidence is 
against restoration.  


2.  Increased ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased compensation benefits are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  


a.  Hearing loss

As noted hereinabove, the most recent VA examination in 
December 1998 provides for the assignment of a noncompensable 
evaluation under both the old and the new rating criteria for 
hearing impairment.  Consequently, the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's service-connected hearing loss.  


b.  Tinnitus

The veteran's service-connected tinnitus is currently rated 
10 percent disabling under the criteria in the VA Schedule 
for Rating Disabilities, Diagnostic Code 6260, for recurrent 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
This is the maximum evaluation available under that Code.  

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Under these 
provisions, a maximum evaluation of 10 percent was assigned 
for persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma.  

As previously noted, however, effective on June 10, 1999, the 
rating schedule criteria for evaluating hearing impairment 
were changed.  The Board is therefore required to consider 
the veteran's claim in light of both the former and revised 
schedular rating criteria.  

As noted above, in this instance, the RO has assigned a 10 
percent evaluation for recurrent tinnitus under Diagnostic 
Code 6260.  This is the maximum disability evaluation 
provided by the Rating Schedule for this condition under both 
the old and the new criteria; therefore, the claim for an 
increased rating in excess of 10 percent for the service-
connected tinnitus must be denied.  


c.  Otitis media

The veteran's service-connected otitis media is currently 
rated as noncompensably disabling under the criteria in the 
VA Schedule for Rating Disabilities, Diagnostic Code 6201, 
for chronic nonsuppurative otitis media with effusion (serous 
otitis media).  38 C.F.R. § 4.87, Diagnostic Code 6201 
(1999).  

Under this Diagnostic Code, the veteran's disability is to be 
rated on the basis of any demonstrated hearing impairment.  A 
10 percent rating may also be assigned for chronic otitis 
media under Diagnostic Code 6200 during suppuration or with 
aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998).  Under these 
provisions, otitis media, chronic, catarrhal, was also rated 
based on hearing impairment.  Under Diagnostic Code, 6200, a 
10 percent evaluation was assigned for otitis media, 
suppurative, chronic, during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  

As noted above, effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Board is therefore required to consider the 
veteran's claim in light of both the former and revised 
schedular rating criteria.  

Because audiological testing concluded that a compensable 
evaluation was not warranted for the veteran's hearing loss 
under either the old or the new criteria, a compensable 
evaluation is also not warranted for the service-connected 
otitis media under either the old or new criteria.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6201 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6201 (1999).  Furthermore, most recent VA 
examination in December 1998 did not detect the presence of 
any active ear disease, consequently, the veteran would also 
not be entitled to a compensable evaluation under either the 
old or new criteria contained in Diagnostic Code 6200.  
38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999).  

It is noted that in the remand dated in November 1996, the 
Board pointed out that the veteran's representative had 
claimed entitlement to an extraschedular award of benefits in 
accordance with 38 C.F.R. § 3.321(b)(1), specifically in 
regard to his hearing loss.  38 C.F.R. § 3.321(b)(1) provides 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, then an extraschedular evaluation will 
be assigned.  

The Board notes that there is no indication that the 
schedular criteria are inadequate for the purpose of 
evaluating the veteran's service-connected disabilities, 
since there has been no showing that they have caused marked 
interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that his disabilities 
otherwise have rendered impracticable the application of the 
regular schedular standards.  

As evidence has not been presented to show that the veteran's 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule, the Board finds 
that consideration under the provisions of 38 C.F.R. § 3.321 
is not appropriate.  



II.  Service connection -- PTSD

As a preliminary matter, the Board finds that the veteran 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service as recounted by the veteran 
(element 3).  The RO's decision to deny service connection 
for PTSD, was based entirely on its inability to verify the 
veteran's alleged stressors (element 2).  Thus, the Board's 
analysis primarily will address the second element discussed 
in Cohen-that is, whether the in-service stressors occurred.  

The veteran contends that he suffers from PTSD due to events 
he experienced in service.  His stressors included:  combat 
experiences in Germany; exposure to bombing by allied 
aircraft; witnessing a swimming pool full of dead babies; 
being wounded by an exploding shell; and assisting in the 
treatment of wounded.  

Notations within the claims file indicate that the veteran's 
service personnel records were likely destroyed in a fire at 
the National Personnel Records Center in 1973.  However, the 
veteran's DD Form 214 lists his military occupational 
specialty as mechanic.  It was further noted on his 
separation qualification record that he performed maintenance 
on military vehicles and supervised the work of four 
mechanics.  

In a March 1998 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included copies of the veteran's separation document 
and a copy of a medical report indicating the unit to which 
he was assigned during the period in question.  It also 
included the dates of the veteran's arrival in and departure 
from the European Theater of Operations and a short summary 
of the veteran's alleged stressors.  

The Board finds it significant to note in this regard, that, 
in December 1996, the RO sent the veteran a letter requesting 
that he complete a questionnaire designed to assist the 
veteran in providing specific information as to the stressors 
he experienced in service.  The veteran failed to respond to 
this request.  The Board notes that the VA's duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

In response to the RO's correspondence, the USASCRUR enclosed 
copies of April, May and June histories submitted by the 6th 
Armored Infantry Battalion (AIB) in 1945, which documented 
the locations and combat actions of the unit during the 
reporting period.  Although the histories indicated that the 
reporting unit suffered casualties during this period, they 
did not document an incident involving bodies in a pool, nor 
was the USASCRUR able to document that the veteran assisted 
with casualties.  Also enclosed was a list of individuals 
assigned to the 6th AIB who were awarded the Good Conduct 
Medal with the veteran's name highlighted.  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that 
there is no evidence suggesting that the veteran was involved 
in combat with the enemy.  In this regard, the veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence even suggesting that he had actual combat with the 
enemy.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.  

The Board finds that the veteran's claimed stressors have not 
been corroborated.  The USASCRUR was unable to verify the 
incident involving the swimming pool or that the veteran had 
assisted with casualties.  The Board would emphasize that it 
is not bound to accept either the veteran's uncorroborated 
account of his stressful experiences or the opinion of VA or 
private health professionals who, relying on the history 
related by the veteran, have diagnosed the veteran as having 
PTSD.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  Although some health professionals 
apparently have accepted the veteran's own accounts of some 
unspecified experiences during service, VA is not required to 
do the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to support 
the veteran's assertions that he experienced any of the 
claimed stressors.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's allegations; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  



ORDER

Restoration of a 10 percent rating for the service-connected 
hearing loss is denied.  

An increased rating for the service-connected hearing loss is 
denied.  

The claim for an increased rating for the service-connected 
tinnitus is denied.  

An increased rating for the service-connected otitis media is 
denied.  

Service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

